Exhibit 10.4
FORM OF
STOCK OPTION AGREEMENT FOR EMPLOYEES
CONAGRA FOODS 2009 STOCK PLAN
     This Stock Option Agreement, hereinafter referred to as the “Option” or the
“Agreement” is made on the            day of                     , 20          ,
between ConAgra Foods, Inc., a Delaware Corporation (“ConAgra Foods”), and the
Optionee.
1. Grant of Option. ConAgra Foods hereby grants an Option on shares of ConAgra
Foods’ common stock (the “Common Stock”) to the Optionee under the ConAgra Foods
2009 Stock Plan (the “Plan”), as follows:

             
 
  Optionee:        
 
     
 
   
 
  Employee ID:        
 
     
 
   
 
  Number of Shares:        
 
     
 
   
 
  Exercise Price Per Share:        
 
     
 
   
 
  Date of Grant:        
 
     
 
   
 
  Type of Option:   Non-qualified    
 
           
 
  Termination Date:        
 
     
 
   

The options will vest and become exercisable as follows:

              # Shares   % Vested   Vest Date   Expiration Date              

     IN WITNESS WHEREOF, ConAgra Foods and the Optionee have caused this
Agreement to be executed effective as of the date first written above. ConAgra
Foods and the Optionee acknowledge that this Agreement includes five pages
including this first page. The Optionee acknowledges reading and agreeing to all
five pages and that in the event of any conflict between the terms of this
Agreement and the terms of the Plan, the Plan shall control. Capitalized terms
used herein without definition have the meaning set forth in the Plan.

                      CONAGRA FOODS, INC.       OPTIONEE    
 
                   
By:
                                     
Date
          Date        
 
                   

45



--------------------------------------------------------------------------------



 



2. Definitions. Capitalized terms used herein without definition have the
meaning set forth in the Plan. The following terms shall have the respective
meanings set forth below:
     a. “Continuous Employment” means the absence of any interruption or
termination of employment by the Company. Continuous Employment shall not be
considered interrupted in the case of sick leave, long term disability, military
leave or any other leave of absence approved by the Company.
     b. “Early Retirement” means terminating employment with the Company when
the Optionee is (i) at least age 55, and (ii) has at least ten years of vesting
or credited service with the Company.
     c. “Normal Retirement” means terminating employment with the Company on or
after attaining age [applicable age, 65 or 62 to be inserted].
3. Exercise of Option.
     a. Vesting. This Option shall be vested and exercisable in installments as
set forth in the schedule on the first page of this Agreement. Each vested
portion of this Option shall be exercisable from the applicable Vest Date and
ending on the applicable Expiration Date, all in accordance with the terms of
this Agreement and Plan. If the Optionee shall die while employed by the Company
or if the Optionee terminates employment with the Company upon Normal
Retirement, this Option shall become 100% vested and exercisable.
     b. Right to Exercise. This Option shall be exercisable until and through
the Expiration Date of the Option, by the Optionee (provided that in no event
shall any provision of this Section 3(b) extend the term of the option beyond
the Expiration Date set forth on the first page):
          (i) while the Optionee is in Continuous Employment;
          (ii) for a period ending 90 days after the Optionee’s Continuous
Employment terminates for any reason other than Early Retirement, Normal
Retirement, death or involuntary termination due to disability. The Option may
be exercised as to the portion of the Option that is vested at the time
termination of employment occurs;
          (iii) for a period ending three (3) years after the Optionee’s Early
Retirement or involuntary termination due to disability (as defined in the
Company’s sole discretion); however, the Company, at the sole and absolute
discretion of the Committee, may shorten or eliminate such period. The Option
may be exercised as to the portion of the Option that is vested at the time
Early Retirement or involuntary termination due to disability, as applicable,
occurs;
          (iv) for a period ending three (3) years after the Optionee’s Normal
Retirement; and
          (v) for a period of three (3) years after date of death (by the estate
of the Optionee) if the Optionee should die while in Continuous Employment.
     c. Method of Exercise. This Option shall be exercisable by a notice which
shall state the election to exercise the Option, identify the portion of the
Option being exercised and be accompanied by such additional information

46



--------------------------------------------------------------------------------



 



and documents as the Company in its discretion may prescribe. The purchase price
of any shares with respect to which the Option is being exercised shall be paid
by one or any combination of the following:
i. cash,
ii. check,
iii. wire transfer,
iv. certified or cashier’s check,
v. subject to the provisions of any Insider Trading Agreement, by delivering
previously owned shares of Common Stock held by the Optionee for at least six
months valued at Fair Market Value in accordance with Section 6.4 of the Plan,
or
vi. subject to the provisions of any Insider Trading Agreement, by irrevocably
authorizing a third party to sell shares of Common Stock (or a sufficient
portion thereof) acquired upon exercise of the Option and remitting to ConAgra
Foods a sufficient portion of the sale proceeds to pay both the entire exercise
price and amounts owed under Section 3(e) of this Agreement.
     d. Restrictions on Exercise. As a condition to exercise of this Option, the
Company may require the person exercising this Option to make any representation
and warranty to the Company as may be required by any applicable law or
regulation.
     e. Payment of Taxes Upon Exercise. As a condition of the issuance of shares
of Common Stock upon exercise hereunder, the Optionee agrees to remit to the
Company at the time of exercise of this Option any taxes required to be withheld
by the Company under Federal, state or local law as a result of the exercise.
The minimum statutory tax withholding amount may be paid by one or any
combination of the following:
i. cash,
ii. check,
iii. wire transfer,
iv. certified or cashier’s check,
v. subject to the provisions of any Insider Trading Agreement, by delivering
previously owned shares of Common Stock held by the Optionee for at least six
months valued at Fair Market Value in accordance with Section 11.4 of the Plan,
or
vi. subject to the provisions of any Insider Trading Agreement, by irrevocably
authorizing a third party to sell shares of Common Stock (or a sufficient
portion thereof) acquired upon exercise of the Option and remitting to ConAgra
Foods a sufficient portion of the sale proceeds to pay both the entire exercise
price and amounts owed under Section 3(e) of this Agreement.
In addition, the Optionee may deliver previously acquired shares of Common Stock
held by the Optionee for at least six months in order to satisfy additional tax
withholding above the minimum statutory tax withholding amount permissible,
provided, however, the Optionee shall not be entitled to deliver such additional
shares if it would cause adverse accounting consequences for ConAgra Foods.

47



--------------------------------------------------------------------------------



 



     f. Cancellation of Option. Except as set forth in Section 3(a), upon the
Optionee’s termination of employment, any unvested portion of the Option shall
immediately cancel and any vested portion of the Option not exercised during the
exercise period set forth in Section 3(b) shall be cancelled at the end of the
exercise period.
4. Non-Transferability of Option. This Option may not be assigned, transferred,
pledged or hypothecated in any manner (otherwise than by will or the laws of
descent or distribution) nor may the Optionee enter into any transaction for the
purpose of, or which has the effect of, reducing the market risk of holding the
Option by using puts, calls or similar financial techniques. This Option may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
this Option shall be binding upon the beneficiaries, executors, administrators,
heirs, successors and assigns (“Successors”) of the Optionee.
5. Stock Subject to the Option. The Company will not be required to issue or
deliver any certificate or certificates for shares to be issued hereunder until
such shares have been listed (or authorized for listing upon official notice of
issuance) upon each stock exchange on which outstanding shares of the same class
are then listed and until the Company has taken such steps as may, in the
opinion of counsel for the Company, be required by law and applicable
regulations, including the rules and regulations of the Securities and Exchange
Commission, and state securities laws and regulations, in connection with the
issuance or sale of such shares, and the listing of such shares on each such
exchange. The Company will use its best efforts to comply with any such
requirements.
6. Rights as Stockholder. The Optionee or his/her Successors shall have no
rights as a stockholder with respect to any shares covered by this Option until
the Optionee or his/her Successors shall have become the beneficial owner of
such shares, and, except as provided in Section 7 of this Agreement, no
adjustment shall be made for dividends or distributions or other rights in
respect of such shares for which the record date is prior to the date on which
the Optionee or his/her Successors shall have become the beneficial owner
thereof.
7. Adjustments Upon Changes in Capitalization; Change in Control. In the event
of any change in corporate capitalization, corporate transaction, sale or
disposition of assets or similar corporate transaction or event involving
ConAgra Foods as described in Section 5.4 of the Plan, the Committee shall make
equitable adjustment in the number and type of shares subject to this Option and
adjustment in the per share Option Price, provided, however, that no fractional
share shall be issued upon subsequent exercise of the Option and the aggregate
price paid shall be appropriately reduced on account of any fractional share not
issued. No adjustment shall be made if such adjustment is prohibited by
Section 5.4 of the Plan (relating to Section 409A of the Code). The provisions
of Section 11.5 of the Plan related to any “Change of Control” (as defined in
the Plan) are applicable to this Agreement.

48



--------------------------------------------------------------------------------



 



8. Notices. Each notice relating to this Agreement shall be deemed to have been
given on the date it is received. Each notice to the Company shall be addressed
to its principal office in Omaha, Nebraska, Attention: Compensation. Each notice
to the Optionee or any other person or persons entitled to exercise the Option
shall be addressed to the Optionee’s address and may be in written or electronic
form. Anyone to whom a notice may be given under this Agreement may designate a
new address by notice to the effect.
9. Benefits of Agreement. This Agreement shall inure to the benefit of and be
binding upon each successor of the Company. All obligations imposed upon the
Optionee and all rights granted to the Company under this Agreement shall be
binding upon the Optionee’s Successors. This Agreement shall be the sole and
exclusive source of any and all rights which the Optionee or his/her Successors
may have in respect to the Plan or this Agreement.
10. Resolution of Disputes. Any dispute or disagreement which should arise under
or as a result of or in any way related to the interpretation, construction or
application of this Agreement will be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive for all
purposes. This Agreement and the legal relations between the parties hereto
shall be governed by and construed in accordance with the laws of the state of
Delaware.
11. Amendment. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Optionee
under this Agreement without the Optionee’s consent.

49